 

P1177

 

AN AGREEMENT FOR A

HELICOPTER-BORNE GEOPHYSICAL
SURVEY IN MEXICO

 

 

for:

 

California Gold Corporation

4515 Ocean View Blvd., Suite 305

La Cañada, CA 91011

USA

 

by:

 

MPX Geophysics Ltd.

25 Valleywood Drive, Unit # 14

Markham, ON, L3R 5L9, CANADA

Tel.: 905-947-1782

Fax.: 905-947-1784

E-mail: info@mpxgeophysics.com

 

 

November 4th, 2011

 

 



   

 -2-P1177 Helicopter-borne Geophysical Survey, Mexico - October 2011

 

This AIRBORNE GEOPHYSICAL SURVEY AGREEMENT (which, together with the Attachments
hereto, is hereinafter collectively referred to as this “Agreement”) is made and
entered into effective as of the 4th day of November, 2011 (the “Effective
Date”), by and between:

 

California Gold Corporation

4515 Ocean View Blvd., Suite 305

La Cañada, CA 91011

USA

 

 

Hereinafter shall be called the “Client"

 

OF THE FIRST PART

 

- and -

 

MPX GEOPHYSICS LTD.

25 Valleywood Drive, Unit # 14

Markham, ON

Canada L3R 5L9

 

A company incorporated under the laws of Canada, hereinafter called "MPX"

 

 

OF THE SECOND PART

 

WHEREAS MPX has equipment and personnel capable of performing aerial surveys
over land which the Client wishes to have surveyed and known as the Auro
Tellurio Project in the State of Sonora, Mexico.

 

AND WHEREAS the Client wishes to have MPX perform aerial surveys over such land;

 

NOW THEREFORE WITNESSETH that in consideration of the mutual covenants the
Parties hereto agree as follows:

 

1.The term "Survey Area" means subject to paragraph 2 hereof those areas shown
in Schedule B hereof. The definition shall be equally applicable to both
singular and plural forms.

 

2.MPX hereby undertakes to use its best efforts to cause to be carried out at
its expense an airborne geophysical survey (hereinafter referred to as the
"Survey") over the Survey Areas, under the terms of this Agreement. Flying is to
be carried out with flight lines being in the directions and at the spacing as
indicated in Schedule B.

 



{00132056.1 / 0899-001}
25 Valleywood, Unit 14, Markham, Ontario, Canada, L3R 5L9
Tel: (905) 947-1782 Fax: (905) 947- 1784 E-Mail: info@mpxgeophysics.com Web:
www.mpxgeophysics.com

[image_002.jpg]-3-P1177 Helicopter-borne Geophysical Survey, Mexico - October
2011

 

3.The services to be provided by MPX in connection with the Survey shall include
the following:

 

(a)Mobilization of its equipment and personnel to the Survey Area

 

(b)Data acquisition as specified in Schedule C.

 

(c)Demobilization.

 

(d)Computer processing, as specified in Schedule D.

 

(e)Preparation and delivery to the Client of the products specified in Schedule
E.

 



4.MPX will not divulge any information with respect to the Survey to third
parties.

 

5.The Client agrees to pay MPX the aggregate of the amounts defined in Schedule
A. The payments made by the Client to MPX are not subject to abatement, and
shall be made as follows:

 

(a)For purposes of this Agreement, all invoices shall be due for payment upon
their receipt by the Client.

 

(b)The delivery of preliminary or final maps or reports to the Client is
contingent on the full payment by the Client of all MPX invoices which are
payable.

 

(c)In the event that an amount billed is not paid within 30 days of the payable
date, MPX at its option may in addition to any other remedy reschedule or cease
all further work until payment is received and may delay the delivery of
documents as a consequence of rescheduling its work flow. In the event that the
said amounts together with all interest thereon are not paid within 60 days of
the payable date, the amount due for work completed under this Agreement less
any prepayments will be payable immediately and MPX will not be obligated to
provide further deliveries under this Agreement until payment in full is
received.

 

(d)Until payment hereunder is received in full the information, documents and
data pertaining to the Survey shall remain the property of MPX. The ownership of
the information, documents and data will pass to Client on MPX receiving payment
in full.

 

6.The Client shall not contest any or all patents relating to the MPX System nor
be a Party, either directly or indirectly, to any proceeding disputing their
validity.

 



{00132056.1 / 0899-001}
25 Valleywood, Unit 14, Markham, Ontario, Canada, L3R 5L9
Tel: (905) 947-1782 Fax: (905) 947- 1784 E-Mail: info@mpxgeophysics.com Web:
www.mpxgeophysics.com

[image_002.jpg]-4-P1177 Helicopter-borne Geophysical Survey, Mexico - October
2011

 

7.The following provisions shall apply with respect to the Survey:

 

(a)The services to be provided by MPX shall be in their capacity as principals
and not as agents or servants of the Client.

 

(b)MPX hereby warrants that the Survey and the services to be provided in
connection therewith will be carried out in a proper and workmanlike manner, in
accordance with current, generally accepted standards of the geophysical survey
industry. Notwithstanding anything to the contrary herein expressly contained or
implied, neither MPX nor its parent, subsidiary or associated companies shall be
under any liability to the Client for any damages (including consequential
damages) whether as the result of acts of omission, commission, negligence or
otherwise by MPX or these companies, their officers or employees, suffered by
the Client and arising out of the use by the Client or its assigns of any
information or opinions furnished to the Client hereunder, outside of their
obligations under the Professional Geoscientists Act (Ontario, 2000).

 

(c)MPX shall be responsible for, and shall hold the Client free and harmless
from, and hereby indemnifies the Client against any and all claims, demands,
causes of action, loss, costs, damages and expenses (collectively the "Claims")
in connection with injuries (including death) to any and all persons and damage
to property sustained directly from the performance of the Survey by MPX, its
agents, employees and subcontractors. The Client shall take no steps, directly
or indirectly, to encourage any third party to make a Claim against itself or
MPX without the prior written consent of MPX. In the event such consent is not
obtained, MPX shall not be responsible to the Client nor shall it hold the
Client free and harmless nor shall it be required to indemnify the Client from
and against such Claims arising in connection therewith.

 

(d)MPX shall promptly pay all costs and charges incurred by it in connection
with the Survey, and shall not suffer nor permit any liens to attach to any
property of the Client.



 

(e)MPX shall obtain, pay for and keep in force during the performance of the
Survey under this Agreement the following insurance or equivalent coverage with
policy amounts to be not less than those shown below:

 

Type of Insurance   Amount       Workers' Compensation   Statutory      
Employer's Liability and Comprehensive General Liability (including property
damage, and automobile bodily injury and/or death)   CAN$5,000,000.00

 

(f)The decision of the pilot of the survey helicopter not to fly specific flight
lines or parts thereof for reasons of safety shall be conclusive and binding and
the flight lines or parts thereof not flown as a result of such decision shall
be deducted from the total to be flown.

 



{00132056.1 / 0899-001}
25 Valleywood, Unit 14, Markham, Ontario, Canada, L3R 5L9
Tel: (905) 947-1782 Fax: (905) 947- 1784 E-Mail: info@mpxgeophysics.com Web:
www.mpxgeophysics.com

[image_002.jpg]-5-P1177 Helicopter-borne Geophysical Survey, Mexico - October
2011

 

8.Force Majeure:

 

(a)Except for the payment of monies earned to the date of Force Majeure and the
indemnification obligations arising hereunder, neither Party shall be liable for
failure to perform any obligations arising under this contract, to the extent
that any such failure to perform is caused by Force Majeure, which is defined
below, and which cannot, despite best endeavours be remedied by the Party
affected.

 

(b)Said Party shall promptly give notice to the other Party of its inability to
perform its obligations in full or in part under this contract pursuant to the
foregoing causes and the obligations of the Party giving such notice, so far as
they are affected by such Force Majeure, shall be suspended during the
continuance of any inability so caused, but for no longer period, and the
Parties shall thereupon use their best endeavours to overcome the effects of
such Force Majeure situation in all good faith.

 

(c)Force Majeure shall mean any human or natural event, beyond the control of
the Parties, taking place after the execution of this contract, unforeseeable
and if not so inevitable, including but not bounded to acts of God, bad weather
and/or storms, geomagnetic disturbances (diurnal), fire and/or smoke haze,
earthquakes, strikes, lockouts or differences with workers, acts of war and/or
the public enemy, terrorist activity, insurrections, riots, or rules or
regulations of any governmental authority asserting jurisdiction or control, USA
government redirection of GPS satellites or laws, sunspot disturbances affecting
GPS satellites, compliance of which makes continuance of operations impossible,
breakdown or non-availability of the helicopter, which could prevent said
Parties, either directly or indirectly, partially or totally, to comply with
their obligations.

 

(d)Barring agreement on an equitable financial arrangement, either Party may
terminate this Agreement if the incident of Force Majeure exceeds five (5) days
in duration, effective as of the end of the fifth day.

 

9.If MPX defaults in the performance of any obligations on its part to be
performed, the Client may, without prejudice to any other remedy it may have,
immediately terminate this Agreement upon notice to MPX.

 

10.MPX agrees that the Client may identify MPX as the survey contractor in any
news releases by the Client, providing that the content of such news releases
are first submitted to MPX for approval, which approval will not be unreasonably
withheld.

 



{00132056.1 / 0899-001}
25 Valleywood, Unit 14, Markham, Ontario, Canada, L3R 5L9
Tel: (905) 947-1782 Fax: (905) 947- 1784 E-Mail: info@mpxgeophysics.com Web:
www.mpxgeophysics.com

[image_002.jpg]-6-P1177 Helicopter-borne Geophysical Survey, Mexico - October
2011

 

11.For the purpose of this Agreement, the addresses of the Parties hereto shall,
unless and until they are changed by written notification, be as follows:

 

MPX GEOPHYSICS LTD.

25 Valleywood Drive, Unit # 14

Markham, ON, L3R 5L9

Tel: 905-947-1782

Fax.: 905-947-1784

 



California Gold Corporation

4515 Ocean View Blvd., Suite 305

La Cañada, CA 91011

USA

 

 

12.This Agreement shall be deemed to be a contract made under the laws of the
Province of Ontario, Canada and for all purposes shall be construed in
accordance with the laws of the said Province.

 

13.(a)This Agreement shall be effective as and from the date first mentioned
above although actually executed and delivered after the aforesaid date, subject
however to the provisions of paragraph 14(b).

 

(b)It is recognized that scheduling of the work to be performed by MPX under
this Agreement requires that this Agreement be executed by the Client and
delivered to MPX no later than 11th November 2011. If the Agreement and amount
payable on contract execution are not delivered by this date, then the
commencement date and prices referred to in later paragraphs may not be
maintained and this Agreement shall become null and void at the option of MPX.

 

14.(a)Any notice or communication required or permitted hereunder shall be in
writing and shall be transmitted to the other Party by Fax, with the original of
the transmitted notice or communication deposited in the mail, postage prepaid,
and addressed to the other Party as provided herein. Alternatively, an
established courier service may be used.

 

(b)Both the Client and MPX agree that the reproduction of signatures by way of a
telecopying device will be treated as though such reproductions were executed
originals, and each of the Client and MPX undertakes to provide each other with
a copy bearing original signatures within a reasonable time.

 



{00132056.1 / 0899-001}
25 Valleywood, Unit 14, Markham, Ontario, Canada, L3R 5L9
Tel: (905) 947-1782 Fax: (905) 947- 1784 E-Mail: info@mpxgeophysics.com Web:
www.mpxgeophysics.com

[image_002.jpg]-7-P1177 Helicopter-borne Geophysical Survey, Mexico - October
2011

 

15.General Performance Obligations:

 

(a)MPX shall carry out the Work hereunder with due diligence and in a safe,
workmanlike manner, according to good international industry practice, and
wherever possible in accordance with its own HSE manual, a copy of which has
previously been provided to Client.

 

(b)MPX agrees that if for any reason it is unable to undertake the mobilization
of the Equipment and Personnel as obligated under this Agreement, it will refund
the mobilization and any other payments received prior to mobilization, under
Schedule A2, in full to the Client, with documents to explain its inability to
undertake the mobilization.

 

(c)Client, or its representative, may make inspections of MPX’s operations to
verify that it is correctly fulfilling its obligations under this contract.

 

(d)Health, Safety and Environment: MPX has delivered to the Client a copy of its
H.S.E. (Health Safety and Environment) manual. Regarding Environmental policy,
MPX shall fulfill all existing security, hygiene and environmental protection
rules, either national, provincial, municipal or Client related, where
applicable.

 

16.Confidentiality:

 

(a)Other than as required by court or government order, all survey data and
other information obtained by MPX in the conduct of the Work, which would be
considered trade secrets not otherwise available to other persons, shall be held
in strict confidence and shall not be divulged by MPX to any third party either
during the term of this Agreement, or thereafter, without written permission of
the Client.

 

(b)The geophysical systems, the formulae and software (including source codes
and object codes) required to reduce the data to profiles and maps, etc., and
all other technical data relating to same (collectively the “Information”), are
the proprietary property of MPX and are confidential information and may not be
disclosed by Client to any third party or used by Client for any other purpose,
either during the term of this Agreement or thereafter without the written
permission of MPX, which permission will not be unreasonably withheld. The term
“Information” does not include information which (i) is or becomes generally
available to the public other than as a result of a disclosure by Client or
anyone to whom Client transmits the Information, (ii) was known to Client or in
Client’s possession prior to the date it was disclosed to Client, or (iii) is or
becomes available to Client on a non-confidential basis from a source other than
MPX or its affiliates, employees, agents, representatives or advisors, provided
that such source is not known to Client to be bound by a confidentiality
agreement with or other obligation of secrecy to the MPX or its affiliates,
employees, agents, representatives or advisors or another party.

 



{00132056.1 / 0899-001}
25 Valleywood, Unit 14, Markham, Ontario, Canada, L3R 5L9
Tel: (905) 947-1782 Fax: (905) 947- 1784 E-Mail: info@mpxgeophysics.com Web:
www.mpxgeophysics.com

[image_002.jpg]-8-P1177 Helicopter-borne Geophysical Survey, Mexico - October
2011

 

17.Client’s Representatives:

 

(a)The Client may designate, in writing, one or more Representatives who shall,
at all times, have complete access to the Work site for the purpose of observing
and inspecting the Work performed by MPX. Such Representative(s) shall be
empowered to act on behalf of the Client in all matters relating to MPX's
performance of the Work and shall, at all times, have complete access to MPX's
facility in Markham, Canada, for the purpose of observing and inspecting the
Work performed by MPX. Such Representative or Representatives shall be empowered
to act on behalf of the Client in all matters relating to MPX's performance of
the Work. Such Representative shall also have the right to designate additional
flight lines to be flown during the performance of the survey, by giving written
instructions to MPX's onsite Project Manager. Any such modifications will be
given to MPX in a timely manner so as to facilitate the efficient collection of
data.

 

18.Care of Client's Material and Information:

 

(a)If the Client provides material and/or information to MPX:

 

·MPX agrees to perform a visual inspection of all Client’s material delivered
into MPX’s possession, if any, and shall notify Client’s Representative of any
apparent defects. MPX shall not be liable for any loss or damage resulting as a
direct consequence from latent defects, duly notified as per the above phrase,
in Client’s material used by MPX.

 

·MPX shall exercise reasonable and prudent care in the use of material
furnished.

 

·Upon the expiration or termination of this Agreement, MPX shall return all
material and information received by MPX from the Client.

 

19.Independent Relationship:

 

(a)This agreement is not intended to create, nor shall it be construed to
create, between the Client and MPX or any of MPX’s subcontractors, if any, any
relationship of employer-employee, master servant agency, partnership or joint
venture.

 

(b)In the performance of this work, MPX is an independent contractor, and shall
control the performance of the details of the work, and shall be responsible for
the results. The Client shall have the right, however, to supplement by written
notice, the work objectives, as specified herein, and Client reserves the rights
of observation and inspection to secure satisfactory completion of the work. The
observation by Client’s representatives at the work site shall not relieve MPX
from MPX’s obligations and responsibilities hereunder.

 



{00132056.1 / 0899-001}
25 Valleywood, Unit 14, Markham, Ontario, Canada, L3R 5L9
Tel: (905) 947-1782 Fax: (905) 947- 1784 E-Mail: info@mpxgeophysics.com Web:
www.mpxgeophysics.com

[image_002.jpg]-9-P1177 Helicopter-borne Geophysical Survey, Mexico - October
2011

 

20.The Client shall not assign this Agreement without the consent of MPX except
to a parent, subsidiary or related corporation, and no assignment shall be made
until the assignee shall have agreed in form satisfactory to MPX to be bound by
the terms and provisions of this Agreement. Subject to the foregoing limitations
as to assignment, this Agreement shall be binding upon and shall enure to the
benefit of the Parties hereto and their respective successors.

 

21.Waivers: It is fully understood and agreed that none of the terms of this
Agreement shall be considered as waived by either Party unless the same is done
in writing by the Party waiving such right. Further, failure by either Party to
enforce any rights shall not waive those, or other rights.

 

22.Entire Agreement: This Agreement contains the entire Agreement between the
Parties and supersedes and replaces any oral or written communications
heretofore made between the Parties relating to the Work.



 

23.Severability: If any of the terms or conditions of this agreement are found
to be invalid, illegal or unenforceable by a court of competent jurisdiction,
the remaining terms and conditions of this agreement shall stay in full force
and effect.

 

24.Successors and Assigns. This Agreement shall enure to the benefit of, and
shall bind the permitted successors and assigns of the Parties.

 

25.Law and Arbitration:

 

a.The laws of the Province of Ontario, Canada shall govern the validity,
construction, interpretation, and effect of this Agreement, excluding any choice
of the law rules that would otherwise require the application of laws of any
other jurisdiction.

 

b.All disputes arising from or in connection with this Agreement shall be
finally settled under the Commercial Arbitration Rules (the “Rules”) of the
Canadian Arbitration Association by three arbitrators appointed in accordance
with the said Rules. The place of arbitration shall be the City of Toronto,
Ontario. In the event of an arbitration proceeding taking place, the Parties
agree to abide by any decisions and /or obligations imposed by the Arbitration
Court.

 

 

26.Clerical: All headings herein are intended for convenience only and do not
affect the meaning or interpretation of this Agreement.

 



{00132056.1 / 0899-001}
25 Valleywood, Unit 14, Markham, Ontario, Canada, L3R 5L9
Tel: (905) 947-1782 Fax: (905) 947- 1784 E-Mail: info@mpxgeophysics.com Web:
www.mpxgeophysics.com

[image_002.jpg]-10-P1177 Helicopter-borne Geophysical Survey, Mexico - October
2011

 

27.Acceptance: In entering into this contract, the Parties agree to all of the
above terms as well as those given on the Attachments and Appendices to this
Agreement, and in witness of this Agreement, the Parties have caused two (2)
copies of this contract to be signed by their authorized signing officer, one
(1) copy to be retained by the Client and one (1) copy to be retained by MPX.

 

 

California Gold Corp.   MPX Geophysics Ltd.       Per:    Per:                  
Name:   Daniel  McKinnon Title:   President       Dated:    

 



{00132056.1 / 0899-001}
25 Valleywood, Unit 14, Markham, Ontario, Canada, L3R 5L9
Tel: (905) 947-1782 Fax: (905) 947- 1784 E-Mail: info@mpxgeophysics.com Web:
www.mpxgeophysics.com

 

 

 